Citation Nr: 1702501	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO. 13-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 2002 to January 2003 and from July 2003 to April 2004.  He served on active duty during the Persian Gulf War.  He also had service in the Army National Guard.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Board previously considered this claim in March 2015, at which time it was reopened and remanded for additional development.  With regard to the issue being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran testified before the undersigned Veterans Law Judge in a November 2013 video conference hearing.  A transcript from the hearing was associated with the claims file and reviewed.


FINDING OF FACT

The competent and probative evidence does not show a bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a bilateral hearing loss disability and that it is a direct result of his service.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence does not show that the Veteran has a bilateral hearing loss disability.  The reasons for this decision follow.

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Duty to Notify

In October 2011, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Duty to Assist

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for bilateral hearing loss in January 2013 and May 2015.  The examinations were thorough and detailed, and the opinions considered all relevant evidence and provided rationales for conclusions.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection for Bilateral Hearing Loss Disability

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or to determine its cause, as these require specialized training to understand the complexities of the neurological system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds the Veteran credible as his statements were detailed and consistent.  Moreover, his reports of exposure to explosions and gunfire in service are consistent with his service as an infantryman and are accepted.  The question for consideration is whether any current chronic hearing loss disability is related to such in-service exposure.    

Under the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As a preliminary matter, the Board notes the Veteran's report at the November 2013 video hearing that his hearing was worsening.  Although the Board finds the Veteran to be credible, he is not competent to diagnose whether he has hearing loss disability for VA purposes.  See Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374.  In any event, VA provided an examination in May 2015 after his reports of worsening hearing.

Again, the Veteran is competent to report difficulty hearing, as this is capable of lay detection.  However, the evidence fails to establish hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as explained below.

Two VA examinations, conducted in January 2013 and May 2015, found normal auditory threshold recordings and speech recognition scores.  See 38 C.F.R. § 3.385.  Specifically, both exams reported (1) auditory threshold readings not above 25 decibels at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz; and (2) speech recognition scores, using the Maryland CNC Test, not less than 94 percent.  Moreover, service treatment records show that in July 2008, the Veteran's auditory threshold readings and speech recognition scores were normal.  See id.  Service treatment records also show no treatments, complaints, or manifestations of hearing loss disability.  Furthermore, the March 2013 private examiner reported that the Veteran's auditory threshold readings were not above 25 decibels at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The Board recognizes that the March 2013 private examiner assigned the Veteran a word recognition score of 92 percent for both ears, which is less than 94 percent.  However, it is unclear whether the private examiner assigned those scores using the Maryland CNC Test.  Under the laws administered by VA, impaired hearing will be considered to be a disability when speech recognition scores are less than 94 percent; however, the scores must have been based on the Maryland CNC Test.  See id.  

The Board has considered whether remand is required to seek clarification from the private examiner as to the type of speech recognition testing employed in March 2013.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  However, 
from the context of that examination report it can be strongly inferred that there is no indication of hearing loss disability under 38 C.F.R. § 3.385.  Indeed, the Veteran was noted to have normal hearing throughout all of the tested audiometric frequencies.  Moreover, the speech recognition scores of 92 percent were described as "excellent" results.  In any event, even if the March 2013 private report is construed as showing hearing loss disability, this alone would not enable an award of service connection.  Indeed, audiometric findings were normal upon separation from active duty service and then again at post-service VA examination in January 2013.  Thus, in this case there is no showing of continuity of symptomatology.  

In addition, the Board notes that the Veteran met H3 hearing profile standards during his Army National Guard service in May 2009, and that consequently, in December 2009 he was ordered to transfer to another military occupational specialty.  See May 2009 Physical Profile (DA Form 3349); Memorandum from Larry W. Shellito, Major Gen., Minn., Army Nat'l Guard, to Specialist Michael J. Frees (Dec. 7, 2009).  However, there is no record of an audiology examination conducted to indicate whether auditory threshold hearings or speech recognition scores in May 2009 would have met the requirements of 38 C.F.R. § 3.385.  Moreover, this was several years following active duty service and subsequent testing yielded normal audiometric results.  

Four examinations-in July 2008, January 2013, March 2013, and May 2015- all showed normal auditory threshold readings.  Three of those examinations also reported normal speech recognition scores; the fourth indicated "excellent" results.  Overall, the Board finds that the weight of the evidence is against a finding of a continuous and chronic hearing loss disability since active service.  As such, the claim for bilateral hearing loss disability must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


